Kao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the undersigned that the merchandise consists of brass household articles exported from India on September 9,1960.
IT IS EURTHER STIPULATED AND AGREED that the merchandise is not on the final list of products published in T.D. 54521.
IT IS EURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise is freely sold or, in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit value, net, packed.
IT IS EURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the invoiced unit values, net, packed.
Judgment will be entered accordingly.